Case 2:18-cv-03669-PA-AGR Document 34-2 Filed 10/08/18 Page 1 of 2 Page ID #:202




                              EXHIBIT 1
Case 2:18-cv-03669-PA-AGR Document 34-2 Filed 10/08/18 Page 2 of 2 Page ID #:203


   From:           Daniel "Juin" Jung
   To:             Jonah Grossbardt
   Subject:        Re: Meet and Confer
   Date:           Thursday, September 27, 2018 9:43:30 PM


   Of course we're contesting service.

   On Thu, Sep 27, 2018, 4:05 PM Jonah Grossbardt <jonah.grossbardt@sriplaw.com> wrote:

     Hi Daniel,


     I wanted to follow up on this email. Are you still going to contest service?

      

     Best,


     Jonah

      


     From: Jonah Grossbardt
     Sent: Tuesday, September 25, 2018 3:01 PM
     To: 'Daniel "Juin" Jung' <daniel@andersonjung.com>
     Subject: RE: Meet and Confer

      

     Hi Daniel,

      

     Thank you for getting back to me. Would this agreement include resolving your service
     issue as well? If you are agreeable to resolving the service issue I can send you a copy of the
     Complaint via email.  

      

     Best,


     Jonah

      

     From: Daniel "Juin" Jung <daniel@andersonjung.com>
     Sent: Tuesday, September 25, 2018 12:55 PM
     To: Jonah Grossbardt <jonah.grossbardt@sriplaw.com>
     Subject: Re: Meet and Confer
